{¶ 33} I concur in the majority's analysis and disposition of Appellant's second, third and fourth assignments of error.
 {¶ 34} I further concur in the majority's disposition of Appellant's first assignment of error. Unlike the majority, I do not agree Appellant's failure to appear at the uncontested divorce hearing waives her right to challenge on appeal the valuation of the stock options. I find her failure to appear impacts or limits her ability to challenge the valuation, but does not waive it. Nevertheless, I concur in the majority's decision to overrule this assignment because Appellant's unrefuted testimony provided competent, credible evidence to support the trial court's zero valuation. *Page 12 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Muskingum County Court of Common Pleas, Domestic Relations Division is affirmed. Costs to Appellant. *Page 13
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the appeal of the judgment of the Muskingum County Court of Common Pleas, Domestic Relations Division is dismissed. Costs to Appellant. *Page 1